Case 0:21-cv-60430-RS Document 1-1 Entered on FLSD Docket 02/24/2021 Page 1 of 16

                                                                                                         Service of Process
                                                                                                         Transmittal
                                                                                                         01/25/2021
                                                                                                         CT Log Number 538935450
     TO:         Luisa Gomes
                 Ross Stores, Inc.
                 5130 Hacienda Dr
                 Dublin, CA 94568-7635

     RE:         Process Served in Florida

     FOR:        Ross Dress for Less, Inc. (Domestic State: VA)




     ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

     TITLE OF ACTION:                                  MARIE GAUDA-CALIXTE, PLTF. vs. ROSS DRESS FOR LESS, INC., etc., DFT.
     DOCUMENT(S) SERVED:                               -
     COURT/AGENCY:                                     None Specified
                                                       Case # CACE21001198
     NATURE OF ACTION:                                 Personal Injury - Failure to Maintain Premises in a Safe Condition
     ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Plantation, FL
     DATE AND HOUR OF SERVICE:                         By Process Server on 01/25/2021 at 02:00
     JURISDICTION SERVED :                             Florida
     APPEARANCE OR ANSWER DUE:                         None Specified
     ATTORNEY(S) / SENDER(S):                          None Specified
     ACTION ITEMS:                                     CT has retained the current log, Retain Date: 01/25/2021, Expected Purge Date:
                                                       01/30/2021

                                                       Image SOP

                                                       Email Notification, Luisa Gomes maria.gomes@ros.com

                                                       Email Notification, Taiala Puamau taiala.puamau@ros.com

                                                       Email Notification, Vanessa Langlais vanessa.langlais@sedgwick.com

     REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                       1200 South Pine Island Road
                                                       Plantation, FL 33324
                                                       866-665-5799
                                                       SouthTeam2@wolterskluwer.com
     The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
     relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
     of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
     advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
     therein.




                                                                                                         Page 1 of 1 / RK
  Case 0:21-cv-60430-RS Document 1-1 Entered on FLSD Docket 02/24/2021 Page 2 of 16


                                                                 Wolters Kluwer

                        PROCESS SERVER DELIVERY DETAILS




Date:                     Mon, Jan 25, 2021

Server Name:              Dan Ackerman




Entity Served             ROSS DRESS FOR LESS INC.

Agent Name                CT CORPORATION SYSTEM

Case Number               CACE-21-001198

J urisdiction             FL




   0 1 1 P0 1 1 1 1 0 11 1 1 P
Case 0:21-cv-60430-RS Document 1-1 Entered on FLSD Docket 02/24/2021 Page 3 of 16


                                      Case Number: CACE-21-001198 Division: 03
Filing # 119747284 E-Filed 01/15/2021 06:21:25 PM



                                                      IN THE CIRCUIT COURT OF THE 17th
                                                      JUDICIAL CIRCUIT IN AND FOR
                                                      BROWARD COUNTY,FLORIDA
        MARIE GAUDA-CAL1XTE,
                                                      CASE NO.:
              Plaintiff,
        VS.

        ROSS DRESS FOR LESS,INC.,
        a Foreign Corporation,


              Defendant.


                                               SUMMONS

        THE STATE OF FLORIDA:
        To Each Sheriff of the State:

              YOU ARE HEREBY COMMANDED to serve this Summons and a copy of the
        Complaint in the above-styled cause upon the Defendant:

                                    ROSS DRESS FOR LESS,INC.
                                    CT CORPORATION SYSTEM
                                  CIO CT CORPORATION SYSTEM
                                  1200 SOUTH PINE ISLAND ROAD
                                      PLANTATION,FL 33324


              DATED ON this                 JAN 20 2021




                                                BRENDA FORMAN
                                                As Clerk of Court



                                         By:
                                                As Deputy
                                               (COURT S

                                                       BRENDA D. F RMAN




          *** FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 01/15/2021 06:21:21 PM.****
Case 0:21-cv-60430-RS Document 1-1 Entered on FLSD Docket 02/24/2021 Page 4 of 16




                                                 IMPORTANT

              A lawsuit has been filed against you. You have 20 calendar days after this summons is
       served on you to file a written response to the attached complaint with the clerk of the court. A
       phone call will not protect you. Your written response, including the case number given above
       and the names of the parties, must be filed if you want the court to hear your side of the case. If
       you do not file your response on time, you may lose the case, and your wages, property, and
       money may thereafter be taken without further warning from the court. There are other legal
       requirements. You may want to call an attorney right away. If you do not know an attorney, you
       may call an attorney referral service or a legal aid office (listed in the phone book). Also, you
       may call your insurance company representative if you believe you are covered for this loss.

              If you choose to file a written response yourself, at the same time you file your written
      response to the court you must also mail or take a copy of your written response to the
      "Plaintiff/Plaintiff's Attorney" named below.

                                                IMPORTANTE

               Usted ha sido demandado legalmente. Tiene 20 dias, contados a partir del recibo de esta
       notificacion, para contester la demanda adjunta, por escrito, y presentarla ante este tribunal. Una
       Hamada telefonica no to protegera. Si usted desea que el tribunal considere su defensa, debe
       presentar su repuesta por escrito, incluyendo el numero del caso y los nombres demanda a tiemp,
       pudiese perder el caso y podria ser despojado de sus ingresos y propiedades, o privado de sus
       derechos, sin previo aviso del tribunal. Existen otros requisites legates. Si to desea, puede usted
       consultar a un abogado, puede Hamar a una de las oficinas de asistencia legal que aparecen en la
       guia telefonica.

              Si desea responder a la demanda por su cuenta, al mismo teimpo en que presenta su
       repuesta ante el tribunal, debera usted enviar por correo o entregar una copia de su respuesta a la
       persona denominada abajo como "Plaintiff/Plaintiffs Attorney" (Demandante o Abogado del
       Demandante).

                                                 IMPORTANT

               Des poursuites judicares ont etc enterprises contre vous. Vous avez 20 jours consecutifs a
       partir de la date de l'assignation de cetta citation pour deposer una reponse ecrite a la plainte ci-
       jointe aupres de ce tribunal. Un simple coup de telephone est insuffisant pour vous proteger.
       Vous etes obliges de deposer votre reponse ecrite, avec mention du numero de dossier ci-dessus
       et du nom des parties nommes ici, si vous souhaitez que le tribunal entende votre cause. Si vous
       ne deposez pas votre reponse ecrite de le relai requis, vous risque de perdre la cause ainsi que
       votre salaire, votre argent, et vos biens peuvent etre saisis par la suite, sans aucun preavis
       ulterieur du tribunal. II y a d'autres obligations juridiques et vous pouvez requerir les services
Case 0:21-cv-60430-RS Document 1-1 Entered on FLSD Docket 02/24/2021 Page 5 of 16




       immediats d'un avocet. Si vous ne connaissez pas d'avocat, vous pourriez telephoner a un
       service de reference d'avocats ou a un bureau d'assistance juridique (figurant a l'annuaire de
       telephones).
               Si vous choisissez de deposer vous-meme una reponse ecrite, ii vous faudra egalement ,
       en meme temps que cette formalite, faire parvenir ou expedier une copie de votre reponse ecrite
       au "Plaintiff/Plaintiffs Attorney"(Plaignant ou a son avocet) nomme cidessous.


       REPLY TO:

                     THE PIERRE LAW GROUP,P.A.
                     Attorney for Plaintiff
                     1451 West Cypress Creek Road
                     Suite 300
                     Fort Lauderdale, Florida 33309
                     Phone (954)832-2261
                     Fax(954)301-5735
Case 0:21-cv-60430-RS Document 1-1 Entered on FLSD Docket 02/24/2021 Page 6 of 16



Filing #119747284 E-Filed 01/15/2021 06:21:25 PM



                                                            IN THE CIRCUIT COURT OF THE 17th
                                                            JUDICIAL CIRCUIT IN AND FOR
                                                            BROWARD COUNTY,FLORIDA
        MARIE GAUDA-CALIXTE,
                                                            CASE NO.:
               Plaintiff,
        VS.


        ROSS DRESS FOR LESS, INC.,
        a Foreign Corporation,


               Defendant.


                              COMPLAINT and DEMAND FOR JURY TRIAL

                   Plaintiff, MARIE GAUDA-CALIXTE, by and through undersigned counsel, sues

         Defendant, ROSS DRESS FOR LESS, INC., a Foreign Corporation (hereinafter "ROSS,INC"),

        and alleges as follows:

               JURISDICTIONAL STATEMENT AND IDENTIFICATION OF PARTIES

                       1.     This is an action in excess ofthirty thousand dollars($30,000.00)and within

               the jurisdiction of this Court.

                       2.      At all times material hereto, Plaintiff, MARIE GAUDA-CALIXTE, is a

               resident of Broward County, Florida and otherwise is suijuris.

                       3.      At all times material hereto, Defendant, ROSS, INC., was authorized to do

               business in the State of Florida and was doing business in Broward County, Florida.

                       4.      At all times material hereto, Defendant, ROSS, INC., owned, operated,

               and/or controlled the premises at 3851 Oakwood Blvd, Hollywood, FL 33020. Said

               premises is a shopping center open to the public.

                       5.      Venue is proper in Broward County, Florida because the incident which is

               the subject of this Complaint took place at 3851 Oakwood Blvd, Hollywood, FL 33020.


                                                        1
Case 0:21-cv-60430-RS Document 1-1 Entered on FLSD Docket 02/24/2021 Page 7 of 16




                    6.      The Plaintiff has performed, executed, or otherwise complied with all

            conditions precedent to the bringing of this claim.

                                 FACTS GIVING RISE TO THE COMPLAINT

                    7.      That on or about August 7, 2018, Plaintiff, MARIE GAUDA-CALIXTE,

            was lawfully on the premises as described above as a business invitee.

                    8.      That on or about August 7, 2018, Plaintiff, MARIE GAUDA-CALIXTE,

            was shopping at the above-mentioned location, at the same time, an employee of the

            Defendant, was arranging some of the store merchandise and negligently caused a suitcase

            to fall, which struck the Plaintiff, causing them to fall to the store floor.

                   9.       Upon information and belief, said incident was caused by the actions of an

            employee of the Defendant. ROSS, INC., who negligently caused a suitcase to strike the

            Plaintiff, thus causing the Plaintiff to fall in a high traffic area of the store.

                    10.     That on or about August 7, 2018, MARIE GAUDA-CALIXTE, sustained

            serious bodily injuries to her neck, back, and extremities due to the negligent manner in

            which the premises were maintained.

                                            COUNT I
                           NEGLIGENCE AGAINST ROSS DRESS FOR LESS,INC.

                    I I.    Plaintiff realleges and re-adopts Paragraphs one (1) through ten (10) as if

            fully set forth herein.

                    1 2.    On or about August 7, 2018, ROSS, INC., owed the Plaintiff a legal duty of

            reasonable care in maintaining the premises in a reasonably safe condition, free from

            foreign objects and substances, dangerous conditions and hazards that might foreseeably

            give rise to injury or damage to the Plaintiff.




                                                        2
Case 0:21-cv-60430-RS Document 1-1 Entered on FLSD Docket 02/24/2021 Page 8 of 16




                   13.    Notwithstanding this duty, ROSS, INC., through its agents, servants,

            employees, and/or apparent agents, breached the duty to maintain the premises in a

            reasonably safe condition by committing one or more of the following acts of commission

            and/or omission;

               a. Failing to inspect the premises for the existence of such unreasonably
                  dangerous conditions that the Defendant had actual knowledge of, or should
                  have known of, or had constructive knowledge due to the length of time the
                  dangerous condition existed or due to the regularity with which the
                  dangerous condition occurs on the subject property;

               b. Failing to reasonably and properly maintain the above mentioned premises,
                  to-wit; by allowing the areas where patrons were expected to traverse to
                  remain dangerous, which resulted in the aisle in the above mentioned
                  location, becoming a dangerous condition which was the cause ofthe injury,
                  which the Defendant had actual knowledge of, or should have known of, or
                  had constructive knowledge due to the length of time the dangerous
                  condition existed or due to the regularity with which the dangerous
                  condition occurs on the subject property;

               c. Failing to warn, by sign or otherwise, as to the existence ofthe unreasonably
                  dangerous condition, to wit; moving merchandise, such as a suitcase,
                  located in a high traffic area, which the Defendant had actual knowledge of,
                  or should have known of, or had constructive knowledge due to the length
                  of time the dangerous condition existed or due to the regularity with which
                  the dangerous condition occurs on the subject property;

               d. Failing to exercise reasonable care in the maintenance of the aisles in a
                  shopping center;

               e. Failing to otherwise undertake reasonable efforts to repair and/or remedy
                  any unreasonably dangerous conditions that Defendant had actual
                  knowledge of, or should have known of, or had constructive knowledge due
                  to the length oftime the dangerous condition existed or due to the regularity
                  with which the dangerous condition occurs on the subject property;

               f. Failing to implement proper safety measures to prevent injury to patrons,
                  including the Plaintiff; and

               g. Failing to remove the known dangerous condition.




                                                    3
Case 0:21-cv-60430-RS Document 1-1 Entered on FLSD Docket 02/24/2021 Page 9 of 16




                      14.    As a direct and proximate result of the negligence of ROSS,INC., Plaintiff,

              MARIE GAUDA-CALIXTE, was injured in and about her body and extremities and/or

              aggravated a pre-existing condition; suffered pain from her head and pack; suffered severe

              headaches; suffered physical handicap; suffered disfigurement; suffered mental pain and

              suffering; aggravation of a pre-existing condition; suffered loss of income; suffered loss of

              capacity for the enjoyment of life and/or incurred medical expenses for the care and

              treatment of her injuries. Said injuries are permanent and are continuing in nature, and the

              Plaintiff will continue to suffer these losses and impairments in the future.

                                      COUNT II
                NEGLIGENT SUPERVISION AGAINST ROSS DRESS FOR LESS,INC.

              Plaintiff, MARIE GAUDA-CALIXTE, by reference, reiterates and adopts paragraphs 1

       through 10 and further states:

                      15.    ROSS, INC., had a duty to exercise reasonable control over its employees

              and properly supervise their interactions with costumers, Defendant, ROSS, INC., owed

              the Plaintiff, MARIE GAUDA-CALIXTE,this duty.


                      16.    Defendant, ROSS, INC., by and through its agents, servants, and/or

              employees breached the aforesaid duty to Plaintiff, MARIE GAUDA-CALIXTE, by the

              following:


                      a. failing to adequately, properly and sufficiently, monitor the actions of its
                         employees;
                      b. failing to adequately, properly and sufficiently, supervise the actions of its
                         employees;
                      c. failing to adequately, properly and sufficiently, supervise the actions of how
                         their employees moved and arranged merchandise;
                      d. carelessly and negligently failing to adequately train its agents, servants,
                         employees, and/or representatives to conduct reasonable inspections of the
                         premises to ensure that such premises are free from the existence of dangerous
                         conditions, such as those referenced in paragraphs 48-10;

                                                        4
Case 0:21-cv-60430-RS Document 1-1 Entered on FLSD Docket 02/24/2021 Page 10 of 16




                      e. by failing in preventing injuries to the Plaintiff, MARIE GAUDA-CALIXTE;
                      f. carelessly and negligently failing to implement procedures requiring its agents,
                         servants, employees, and/or representatives to report possible unsafe and
                         dangerous conditions;

                       17.     Appropriate supervision by the Defendant, ROSS, INC, would have

               revealed that the store employee, should have been properly trained and or supervised

               while moving merchandise.


                       18.     As a direct and proximate cause of this negligent supervision, Plaintiff,

               MARIE GAUDA-CALIXTE, suffered damages of great shame, indignity, mortification

               and disgrace, suffered bodily injury and resulting pain and suffering, severe headaches,

               head pain, back pain, mental anguish, loss of capacity for the enjoyment of life, expense of

               hospitalization, medical care, aggravation of a previously existing condition, loss of

               income, and loss of income earning capacity. The losses are either permanent or continuing

               and Plaintiff will suffer the losses in the future.


                                    COUNT III
           CLAIM OF RESPONDEAT SUPERIOR AGAINST ROSS DRESS FOR LESS,INC

               Plaintiff, MARIE GAUDA-CALIXTE, by reference, reiterates and adopts paragraphs 1

        through 10 and further states:

                       19.     At all material times, Defendant, ROSS, INC., had and exercised complete

               authority, control, supervision and/or management over the work and jobs performed by

               said store employee.


                       20.     At all material times, the store employee, was acting within the course and

               scope of their employment with Defendant, ROSS,INC.




                                                          5
Case 0:21-cv-60430-RS Document 1-1 Entered on FLSD Docket 02/24/2021 Page 11 of 16




                      21.      Under the doctrine of respondent superior, Defendant, ROSS, INC., is

               responsible for the negligent, reckless and negligent actions of its employee, actions which

               were committed in the actual and apparent scope of their duties.


                      22.      As a direct and proximate cause of the aforementioned conduct and/or

               actions of the store employee, for which the Defendant, ROSS, INC., is responsible, the

               Plaintiff, MARIE GAUDA-CALIXTE, suffered damages of great shame, indignity,

               mortification and disgrace, suffered bodily injury and resulting pain and suffering, back

               pain, mental anguish, loss of capacity for the enjoyment of life, expense of hospitalization,

               medical care, aggravation of a previously existing condition, loss of income, and loss of

               income earning capacity. The losses are either permanent or continuing and Plaintiff will

               suffer the losses in the future.


               WHEREFORE, Plaintiff, MARIE GAUDA-CALIXTE, demands judgment against

        Defendant, ROSS, INC., in an amount in excess of thirty thousand dollars ($30,000.000), for all

       damages and costs, and demands a trial by jury on all issues so triable.

                                             JURY TRIAL DEMAND

               Plaintiff demands jury trial on all issues so triable.

               RESPECTFULLY submitted this             15th       day of January      ,2021.

                                                  THE PIERRE LAW GROUP,P.A.
                                                  Attorney for Plaintiff
                                                  1451 West Cypress Creek Road
                                                  Fort Lauderdale, Florida 33309
                                                  Phone (954)832-2261
                                                  Fax (954)301-5735

                                       By:        /s/Kevin S. Pierre
                                                  KEVIN S. PIERRE,ESQ.
                                                  FBN: 0121895
                                                  Kevin pierrelawgroup.com

                                                              6
Case 0:21-cv-60430-RS Document 1-1 Entered on FLSD Docket 02/24/2021 Page 12 of 16



Filing # 119747284 E-Filed 01/15/2021 06:21:25 PM




        FORM 1.997.        CIVIL COVER SHEET

        The civil cover sheet and the information contained in it neither replace nor supplement the filing
        and service of pleadings or other documents as required by law. This form must be filed by the
        plaintiff or petitioner with the Clerk of Court for the purpose of reporting uniform data pursuant
        to section 25.075, Florida Statutes.(See instructions for completion.)


                I.      CASE STYLE

                         IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT,
                              IN AND FOR BROWARD COUNTY,FLORIDA

        Marie Gauda-Calixte
        Plaintiff                                                                Case #
                                                                                 Judge
        vs.
       Ross Dress For Less, Inc.
        Defendant



                          AMOUNT OF CLAIM
       Please indicate the estimated amount of the claim, rounded to the nearest dollar. The estimated amount of
       the claim is requested for data collection and clerical processing purposes only. The amount of the claim
       shall not be used for any other purpose.

        El $8,000 or less
        El $8,001 - $30,000
        O $30,001- $50,000
        O $50,001- $75,000
        O $75,001 -$100,000
           over $100,000.00

                III.    TYPE OF CASE           (If the case fits more than one type of case, select the most
        definitive category.) If the most descriptive label is a subcategory (is indented under a broader
        category), place an x on both the main category and subcategory lines.




                                                            1
Case 0:21-cv-60430-RS Document 1-1 Entered on FLSD Docket 02/24/2021 Page 13 of 16




        CIRCUIT CIVIL

       o Condominium
       0 Contracts and indebtedness
       0 Eminent domain
       0 Auto negligence
       el Negligence—other
              0 Business governance
              o Business torts
              0 Environmental/Toxic tort
              0 Third party indemnification
              0 Construction defect
              O Mass tort
              0 Negligent security
              0 Nursing home negligence
              z Premises liability—commercial
              0 Premises liability—residential
       0 Products liability
       0 Real Property/Mortgage foreclosure
             0 Commercial foreclosure
             0 Homestead residential foreclosure
             0 Non-homestead residential foreclosure
             0 Other real property actions

       CIProfessional malpractice
             0 Malpractice—business
             0 Malpractice—medical
             0 Malpractice—other professional
       0 Other
             0 Antitrust/Trade regulation
              O Business transactions
             0 Constitutional challenge—statute or ordinance
             0 Constitutional challenge—proposed amendment
              O Corporate trusts
             0 Discrimination—employment or other
              O Insurance claims
              O Intellectual property
             0 Libel/Slander
              O Shareholder derivative action
              O Securities litigation
             0 Trade secrets
             0 Trust litigation

        COUNTY CIVIL

        O Small Claims up to $8,000
        0 Civil
        O Real property/Mortgage foreclosure
                                                       2
Case 0:21-cv-60430-RS Document 1-1 Entered on FLSD Docket 02/24/2021 Page 14 of 16
•




        0 Replevins
        0 Evictions
               O Residential Evictions
              O Non-residential Evictions
        0 Other civil(non-monetary)

                                             COMPLEX BUSINESS COURT

       This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
       Administrative Order. Yes 0 No EZ

                IV.   REMEDIES SOUGHT(check all that apply):
                O Monetary;
                0 Nonmonetary declaratory or injunctive relief;
                O Punitive

                V.    NUMBER OF CAUSES OF ACTION:[ ]
               (Specify)

                   3

                VI.     IS THIS CASE A CLASS ACTION LAWSUIT?
                         O yes
                        [8] no

                VII.    HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                        0 no
                        0 yes If"yes," list all related cases by name, case number, and court.

                VIII. IS JURY TRIAL DEMANDED IN COMPLAINT?
                      O yes
                      O no

        I CERTIFY that the information I have provided in this cover sheet is accurate to the best of
        my knowledge and belief, and that I have read and will comply with the requirements of
        Florida Rule of Judicial Administration 2.425.

        Signature: s/ Kevin Stanley Pierre                      Fla. Bar # 121895
                        Attorney or party                                     (Bar # if attorney)

       Kevin Stanley Pierre                             01/15/2021
       (type or print name)                             Date




                                                          3
Filing Case 0:21-cv-60430-RS Document 1-1 Entered on FLSD Docket 02/24/2021 Page 15 of 16
       # 120837912   E-Filed 02/04/2021 02:24:00 PM
Filing Case 0:21-cv-60430-RS Document 1-1 Entered on FLSD Docket 02/24/2021 Page 16 of 16
       # 120510453   E-Filed 01/29/2021 03:30:29 PM


        98984-7
                           IN THE CIRCUIT COURT OF THE 17TH JUDICIAL CIRCUIT
                                IN AND FOR BROWARD COUNTY, FLORIDA

         MARIA GAUDA-CALIXTE                              CIRCUIT CIVIL DIVISION

               Plaintiff                                  CASE NO. CACE-21-001198

         vs.

         ROSSS DRESS FOR LESS, INC.,
         a Foreign Corporation

            Defendant
         ____________________________/

                                        NOTICE OF APPEARANCE

                  PLEASE take notice that Jason A. Glusman, Esquire of the law firm of WICKER SMITH

        O'HARA MCCOY & FORD, P.A., enters an appearance in the above-styled case on behalf of

        ROSS DRESS FOR LESS, INC.

                WE HEREBY CERTIFY that a copy hereof has been electronically served via Florida
        ePortal to: Kevin S. Pierre, Kevin@pierrelawgroup.com; on this 29th day of January, 2021.

                                                   /s/ Jason A. Glusman
                                                   Jason A. Glusman, Esquire
                                                   Florida Bar No. 0419400
                                                   WICKER SMITH O'HARA MCCOY & FORD, P.A.
                                                   Attorneys for Ross Dress for Less, Inc.
                                                   515 E. Las Olas Boulevard
                                                   SunTrust Center, Suite 1400
                                                   Ft. Lauderdale, FL 33301
                                                   Phone: (954) 847-4800
                                                   Fax: (954) 760-9353
                                                   ftlcrtpleadings@wickersmith.com
